PER CURIAM.
This is an appeal in a forfeiture case where the only connection shown between the vehicle forfeited and the appellant’s illegal activities was that the vehicle was used by the appellant to travel to and from a bar where appellant consummated an illegal drug transaction. We agree with the trial court that these facts constitute a sufficient showing of the use of the vehicle to facilitate or aid and abet in the commission of the illegal transaction to authorize forfeiture. See Chapter 932, Florida Statutes (1983) and In re Forfeiture of 1979 Toyota Corolla, 424 So.2d 922 (Fla. 4th DCA 1982).
AFFIRMED.
ANSTEAD, C.J., and LETTS and GLICKSTEIN, JJ., concur.